                                  1 James B. Ball (#007339)
                                    Ball, Santin & McLeran, PLC
                                  2 2999 N. 44th Street, Suite 500
                                    Phoenix, Arizona 85018
                                  3 (602) 840-1400
                                    ball@bsmplc.com
                                  4 Attorney for Poppy Bank

                                  5
                                                            UNITED STATES BANKRUPTCY COURT
                                  6
                                                                 FOR THE DISTRICT OF ARIZONA
                                  7
                                      In re:                                         Chapter 11
                                  8
                                      Redwood Empire Lodging, LP,                    No. 3:21-bk-04678-EPB
                                  9
                                                     Debtor.
                                 10                                                  NOTICE OF APPEARANCE AND
2999 N. 44TH STREET, SUITE 500
BALL, SANTIN & MCLERAN, PLC




                                                                                     REQUEST FOR NOTICE
   PHOENIX, ARIZONA 85018




                                 11
         (602) 840-1400




                                 12
                                               Notice is hereby given that James B. Ball, of Ball, Santin & McLeran, PLC, 2999
                                 13
                                      N. 44th Street, Suite 500, Phoenix, Arizona 85018, (602) 840-1400, makes his appearance
                                 14
                                      in the above-captioned matter as counsel for Poppy Bank, and hereby requests that his
                                 15
                                      name be added to the master mailing list.
                                 16
                                                     DATED this 17th day of June 2021.
                                 17

                                 18                                               By/s/ James B. Ball #007339
                                                                                    James B. Ball
                                 19                                                 Ball, Santin & McLeran, PLC
                                                                                    2999 N. 44th Street, Suite 500
                                 20                                                 Phoenix, Arizona 85018
                                                                                    Attorney for Poppy Bank
                                 21

                                 22

                                 23
                          Case 3:21-bk-04678-EPB               Doc 20 Filed 06/17/21 Entered 06/17/21 14:45:24       Desc
                                                               Main Document     Page 1 of 2
                                  1 COPIES of the foregoing mailed
                                    the 17th day of June 2021 to:
                                  2
                                    Isaac M. Gabriel
                                  3 Jason D. Curry
                                    Michael Galen
                                  4 Quarles & Brady LLP
                                    2 N. Central Avenue
                                  5 Phoenix, AZ 85004-2391
                                    Attorneys for Debtor
                                  6
                                    Larry L. Watson
                                  7 Office of The U.S. Trustee
                                    230 North First Avenue, Suite 204
                                  8 Phoenix, AZ 85003-1706
                                    Attorney for U.S. Trustee
                                  9
                                               /s/ Erin O’Brien
                                 10
2999 N. 44TH STREET, SUITE 500
BALL, SANTIN & MCLERAN, PLC

   PHOENIX, ARIZONA 85018




                                 11
         (602) 840-1400




                                 12

                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23
                          Case 3:21-bk-04678-EPB         Doc 20 Filed 06/17/21
                                                                           - 2 - Entered 06/17/21 14:45:24   Desc
                                                         Main Document     Page 2 of 2
